Exhibit 10.102

 

UNIVERSITY OF CALIFORNIA, IRVINE

  LOGO [g50476logo2.jpg]    UCI

 

BERKELEY            DAVIS            IRVINE            LOS
ANGELES            RIVERSIDE            SAN DIEGO            SAN FRANCISCO  
SANTA BARBARA SANTA CRUZ                                

 

Office of Technology Alliances               OFFICE: 949.824.7295

380 University Tower

Irvine, CA 92697-7700

              FAX: 949.824.2899

 

IN DUPLICATE    June 1, 2007

Roger G. Stoll, Ph.D.

Chairman, President & Chief Executive Officer

Cortex Pharmaceuticals, Inc.

15231 Barranca Parkway

Irvine, CA 92618

Re: Amendment to Exclusive License Agreement -UC Control No. 93-04-0412

Dear Dr. Stoll:

In response to your recent request, this letter documents our agreement and
provides an amendment to the above-referenced License Agreement with respect to
the diligence requirements.

In view of your report to us regarding Cortex’s progress on and investment in
the AMPAKINE® program, the diligence deadline in Section 7.4 of the License
Agreement relating to the filing of a New Drug Application, or its equivalent in
a foreign country, is hereby extended from October 11, 2007, to October 10,
2012. Please sign this letter and the duplicate original in the spaces provided
below and return them to me. You will receive one fully processed original in
the mail shortly.

 

Sincerely,

LOGO [g50476logo1.jpg]

David G. Schetter,

Assistant Vice Chancellor

 

Agreed:             CORTEX PHARMACEUTICALS, INC.     THE REGENTS OF THE
UNIVERSITY OF CALIFORNIA By:  

/s/ Roger Stoll

    By:  

/s/ David Schetter

 

Roger Stoll, Ph.D., President,

and Chief Executive Officer

     

David G. Schetter

Assistant Vice Chancellor

  Date: June 1, 2007       Date: June 1, 2007